﻿Last year in this Assembly I expressed unease over the dark clouds gathering on the international horizon and detected early warning signals of a new round of escalation in lethal weapon systems. Malta's forebodings of yesterday have transformed themselves into the grim realities of today.
43.	Old problems have become more complicated and new ones have emerged. The political world is behaving irrationally. Adventurism, interference, and even intervention arrogantly stride the world stage. Military options are being applied to problems which are essentially political in nature. Here, at least, we all seem to agree that the very foundations of peace are in acute danger, that we must inject new momentum into our efforts to halt our reverses and so change direction to forward movement.
44.	We have in fact been declaring the same objectives, perhaps in different words and with different emphases, for the last 35 years. Our methods and our approaches have not changed much. We give rise to great expectations in debate, but negative factors overwhelm our modest collective gains.
45.	We still have the protagonists of each military alliance continuing to engage in the apparently all-absorbing activity of the pot calling the kettle black. For instance, the only significant additions to their repetitive statements on disarmament have mostly been dictated by the new weapons systems that they themselves have commissioned in the period intervening between one session of the Assembly and the next. That seems to be the end-product of their commitment to what has now become almost a meaningless ritual— a verbal commitment to "general and complete disarmament under effective international control". In reality, as the study on nuclear weapons by the Secretary-General concludes, the major Powers are toying with a perpetual menace to human society. In a recent survey carried out in Britain, almost 50 per cent of "the people interviewed predicted an outbreak of nuclear war within the time span of the current generation.
46.	For how long, then, can reasonable hope prevail over barren performance? Have the major Powers not yet realized that every action taken by either of them has worldwide ramifications and calls for an inevitable response from the other? With detente always considered so fragile, why are there elephantine lurches by one side or the other, which are bound to destroy, perhaps at a single stroke, all the patient attempts at progress made in the past? Is it possible that there can be such a lack of perception and communication in the world of today?
47.	We do not lack the tools. The Charter of the United Nations is our prescription and our objective, and the Organization is our means to attain our ends. What we lack, desperately, is the will to use its institutions and to use them efficiently. Next to political will, our scarcest commodity is time, which is fast running out.
48.	A lasting legacy of the imperturbable performance of Ambassador Salim of the United Republic of Tanzania, the previous President of the General Assembly, is the clarity and perception with which he reviewed the performance of this Assembly over the past 12 months, objectively highlighting the major problems confronting us.
49.	Similarly, our hard pressed Secretary-General has once again helped us to focus attention on the major problems we face in his concise, analytical and dedicated report on the work of the Organization, which convincingly reminds us—because we need to be reminded—that our
Organization is here to serve the international community, to the extent that all Members utilize its services in their duties as representatives of the peoples of the United Nations.
50.	And the President of the current session has now taken up the challenge of leadership in the strenuous months ahead. My country and I personally welcome your election, Mr. President. It is a well-merited acknowledgement of your personal qualities and of the important role that your country has assumed in the present stage of international relations. I am confident that your experience and dedication will serve us well.
51.	It is symbolic of your country's effective stimulus to economic development that, in the short span of less than a decade, the pragmatic efforts of the small team of experts on industrial promotion that the Federal Republic of Germany sent to Malta have been so successful that, I am glad to state, your country is the only industrially developed nation with which Malta maintains a favourable balance of trade, in a mutually advantageous partnership of German technology and Maltese skilled labour.
52.	This model of modern friendly relations between two countries, forged through the vicissitudes of past history, inspires Malta's foreign policy; it is a success story that is a good foundation for Malta's hopes for the future regarding all other countries. We therefore augur that this session also will produce similarly positive and enduring results.
53.	As others have pointed out, we have two outstanding elements on the credit side of our performance rating. The first, the long drawn-out saga of Zimbabwe, finally ended in a significant achievement which we have already welcomed, overdue as it undoubtedly was. Even that achievement, however, reminds us of the continuing frustration over Namibia and the even more insidious anomaly of apartheid, practised as national Government policy by South Africa. That system continues to outrage the conscience of mankind at a period in history when human dignity, social equality and racial harmony should be the. hallmark of modern times.
54.	The second achievement, the progress in the hitherto slow-moving Conference on the Law of the Sea, welcome as it is, does not blind my delegation to the severe dent in our original expectations as to what should derive from the concept of the common heritage of mankind.
55.	During the negotiations, it has become clear that extensive, rich and more readily accessible areas of the ocean floor are now likely to fall under national jurisdiction, mostly benefiting a few well-endowed nations, at the expense of the international community as a whole. The originally envisaged international area has shrunk considerably as a result.
56.	The recovery and utilization of the resources in the international area, moreover, require a most sophisticated technology and highly capital-intensive efforts, of which only a handful of countries are capable. We now have grave doubts as to the financial benefits that will actually accrue to the international community as a whole, and particularly to developing countries, from the eventual utilization of those resources. Therefore, apart from our readiness to host the proposed international sea-bed authority, it is to these sober expectations that the high hopes raised by Malta in 1968 have been reduced in 1980. And the litigation likely to arise in future from some of the vague provisions in the proposed convention will create a paradise for international lawyers but a nightmare for national leaders.
57.	Already ominous signs are emerging. Apart from the national legislation on sea-bed mining by one country, there is the refusal of some States to agree to an enforceable system of law, or even to existing disputes being subjected to the procedures that would apply to future disputes of the same kind. Those disputes are not theoretical; they are now being encountered in practice and applied against the weak to the advantage of the strong.
58.	With advancing technology, dwindling energy and mineral resources, and escalating prices, offshore exploration is bound to assume increasing and frequently competing importance. Powerful technologically advanced nations fronting the oceans are currently extracting resources from dozens of rigs operating hundreds of miles offshore. Malta has been forcefully prevented from operating one single rig at a modest offshore distance of 50 miles.
59.	The recognized right to exploration and exploitation of natural resources has now become an acute and actual need for ail countries, but particularly for developing countries which depend on energy imports and are faced with constantly escalating costs. That was stressed by the President of OAU in his statement to this Assembly of 24 September. It was referred to by the Minister for Foreign Affairs of the Union of Soviet Socialist Republics in his statement of the previous day [6th meeting], and it has been highlighted by the representative of Saint Vincent and the Grenadines, the newest Member of the United Nations.
60.	We again compliment that nation, not only on its admission to the United Nations, which we were honoured to sponsor, but also on its perceptive statement, as an island developing country, on the importance of offshore resources and the relevance of the median line as the boundary between opposite States for the territorial sea and the economic zone, within internationally recognized limits.
61.	Those rights have been enunciated in numerous resolutions proposed by developing countries. They are recognized by current international law and practice. Yet the attitudes and interpretation of States in various regions in relation to those rights and legal principles vary considerably; already in some areas there has been armed confrontation—over the past month alone—in Africa, in Latin America and in the Mediterranean. Malta was at the receiving end of the confrontation in the Mediterranean and has suffered bitterly as a result of action taken against it by a country which professes to be Malta's best friend.
62.	I shall not repeat all the details of the incident, since the matter is before the Security Council. I only mention that we have spent eight years of expensive and wearisome negotiations with Libya, to no avail. For four years Libya has delayed ratification of a painstakingly negotiated agreement to refer the matter for adjudication by legal process.
63.	Faced with those delaying tactics, Malta finally decided, on the advice of several friendly countries consulted in advance, to authorize exploration activities well on its own side of the median line separating Libya and Malta. Without explanation, without reason, Libya sent armed naval forces and insisted on a cessation of the peaceful and legitimate activities so vital for Malta's economic viability, on the unfounded pretext that the area of operations was a "disputed area".
64.	Libya—or any other country for that matter—cannot apply two weights and two measures; once it has exploited resources on its own side of the median line, it simply cannot deny the exercise of the same rights to Malta, by using force to impede our legitimate activities on our own side. We, for our part, have not presumed to impede lawful Libyan activities, but the Libyans have impeded ours and say that they intend to continue to do so. In the circumstances which Libya has provoked, our only honourable course, as a peace-loving country, and after all efforts at good offices had been frustrated, was to seek the protection of the Security Council, instead of answering threat by counter-threat.
65.	Like the Secretary-General, we feel that, as experience has abundantly shown, the Security Council should not be used as a last resort when any given situation has gone out of hand. We believe firmly in the Security Council as the promoter and the guarantor of international peace and security. We therefore do not believe that it should vacillate in the face of actions which are clearly in violation of international law and of the Charter of the United Nations. There cannot be two codes of international conduct—one for the strong and the other for the weak. As the Minister for Foreign Affairs of France so correctly stated in his address to this Assembly, "When law is violated, silence acts as an accomplice"
66.	We know—there is already evident proof—that the incident provoked by Libya is not an isolated one. It is bound to occur again in the future, as it has in the past. Therefore the Security Council must pronounce an appropriate code of conduct; it must not condone breaches of the peace; it must ensure that they do not recur.
67.	The proposed law of the sea convention is innovative, but it does not inhibit established international law and practice. In fact, it foresees the necessity of practical interim arrangements until boundary agreements are reached. Article 83, paragraph 3, provides that, pending agreement,
"... the States concerned, in a spirit of understanding and co-operation, shall make every effort to enter into provisional arrangements of a practical nature and, during this transitional period, not to jeopardize or hamper the reaching of the final agreement." 
68.	Malta, in its search for agreement, although constantly faced with dismaying delaying tactics and totally unfounded claims by Libya, has made a practical suggestion. Up to this very moment the only Libyan reply has been a deafening silence.
69.	A heavily armed, richly endowed country thus, consciously or unconsciously, stifles the legitimate rights of a small, unarmed country, totally lacking any natural resources, from peacefully exercising those rights, thereby impeding its indigenous potential for economic development. That, like any other self-respecting country, Malta will never accept. And that action, whatever its source, the international community—primarily through the Security Council—cannot condone.
70. That is the only issue—a vital one for Malta, though perhaps minor for Libya—which is exacerbating relations between the two countries. That provocative and illegal attitude flies against the interest of Mediterranean cooperation and of reducing tension in the Mediterranean, to which Libya allegedly is dedicated.
71. In the past, it has given me great pleasure to praise Libya's understanding. Today, I have no option but to call it into question and to ask Libya to change its present attitude. I do it with the utmost candour, which is the true expression of friendship, so that existing doubts and anxieties will be removed. It is the least we can expect from a nation that has stood by us in difficult circumstances in the past.
72.	Therefore, I very much regret that in his statement of 6 October the representative of Libya, while reviewing Mediterranean problems, did not even see fit to mention the acute controversy between his country and mine, as if that question, of such vital interest to Malta, is of no concern to his country.
73.	The Security Council suspended its examination of Malta's complaint so as to give Libya time to study the matter, and to this date Libya has not provided any reply, beyond stating in letters that: first, the question is a complex and technical matter which cannot be settled overnight; secondly, the law of the sea has not yet resolved the question of delimitation; thirdly, Libya is ready to go to the International Court of Justice; fourthly, Libya did not use force against Malta; and fifthly, since "the area" is disputed, Malta cannot carry out any activities therein until the border demarcation line is determined.
74.	To those points I would reply briefly as follows.
75.	First, eight years of patient but fruitless effort is not exactly "trying to settle the question overnight". In any case, if the Libyan People's Congress can ratify a complicated constitutional and political question of a merger with the Syrian Arab Republic in a few weeks, I feel justified in asking why it needs four years to ratify a comparatively simple agreement already negotiated between the two Governments.
76.	Secondly, it is, of course, true that the Conference on the Law of the Sea has not yet completed its work, including the question of delimitation. But the world did not stop while the Conference proceeded with its discussions. Neither Libya, nor any other country, has ceased its own exploration activities. The proposed convention, in any case, does not inhibit current international law and practice, and Malta's activities were fully in compliance with those requirements. Besides, as I have already indicated, the proposed convention does foresee the necessity of interim arrangements until final agreement is reached.
77.	Thirdly, Libya says it is ready to go to the International Court of Justice. Respectfully, I point out that this has been confirmed to us, repeatedly and at the highest level, over the past four years. But no action has been taken as yet, and the negotiated agreement remains unratified by Libya.
78.	Fourthly, Libya says it did not use force against Malta, and does not intend to do so. To this fundamental point I have to reply at somewhat greater length.
79.	It is, of course, true that no foreign forces landed in Malta, although we judged it prudent to take precautionary measures. But, as the representative of Libya would appreciate, through the actual experience gained by his country from the 30 or so off shore oil wells it is currently exploiting, expensive drilling operations are not voluntarily suspended before the operation is considered complete. The fact is that Malta's solitary oil drilling operation, well inside Malta's side of the median line, had to suspend operations under the threat of armed Libyan naval units pointing menacing guns against defenceless citizens and expensive equipment.
80.	The telex sent on 20 August 1980 by the Libyan Minister for Oil, to the captain of the oil rig, stated explicitly:
"We hereby warn you that your company should immediately refrain from performing any drilling operations, withdraw the rig and leave the area; otherwise, the Jamahiriya is obliged to prevent your company from doing so by all means including force, on the ground that what is being done by your company is a hostile action against a sovereign State."
81.	I also happen to have available photographs of the Libyan warship—showing its identification number—taken by officials of the Maltese Government from the rig that was being threatened by the Libyan warship. Those photographs were witnessed by citizens of other countries and give the exact geographical co-ordinates and the date and time when the photograph of the incident was taken.
82.	There is therefore no question but that force was used and that its use is still being threatened. The rig did not leave of its own accord, and any other rig in future will need either armed protection or an assurance from Libya that it will not be threatened. We prefer the latter alternative.
83.	The fifth and final point is the claim by Libya that "the area" is disputed. But in order for a dispute to be genuine and not just a convenient pretext, it has to have some foundation. In Libya's case there is none; neither historical rights, nor geological criteria, nor contemporary international law and practice support Libya's unfounded claim. Libya itself seems to have so little faith in its own arguments that, as I have indicated, it has failed to honour its commitment to go to the International Court. Malta has been ready to do so from the very beginning.
84.	Our latest contribution to an equitable accord was the honest though rather unusual step of declaring in advance that the benefits of any activities carried out by Malta would accrue to Libya if the International Court of Justice found in favour of Libya. But Libya remains singularly deaf to all approaches except those that put Malta in an economic strait jacket.
85.	However, that is in the past and, despite the costly set-back inflicted on Malta, it is to the future that we must look. The issue has now been narrowed to two essential points. May I therefore, through you, Mr. President, ask the representative of Libya two specific questions.
86.	First, is he publicly and solemnly willing to commit his country, in an appropriate manner, to go to the International Court this year?
87.	Secondly, is he publicly and solemnly willing to state before this Assembly or in any other appropriate manner that his country will not in future use force against peaceful exploration activities carried out by Malta, under current international law and practice, on its side of the median line, subject to the understanding given by my Prime Minister and without prejudice to the claims of either side until the demarcation issue is settled by agreement or by legal process in accordance with the relevant provisions of the proposed law of the sea convention?
88.	If the representative of Libya is willing to give a categorical answer to those two specific questions the whole world will be able to determine whether Libya's protestations of friendship towards Malta's independence and prosperity have any practical content, and the Security Council would then be guided accordingly.
89.	In that perspective I am pleased to express my country's appreciation for the understanding shown by the Italian Government, as outlined in the statement delivered by the Minister for Foreign Affairs of Italy on 23 September . It is the end result of a long series of negotiations which were finally concluded successfully—another example of the favourable evolution of history. We are endeavouring to negotiate more or less similar approaches with other Mediterranean countries and our efforts have also succeeded with friendly non-aligned Yugoslavia. We are dedicated to bringing peace eventually to the Mediterranean and to promoting ever increasing co-operation between Europe and the continents bordering upon it.
90.	It is against the background of those objectives that, once again, we are forced to note with increasing dismay the paucity of political progress concerning the plight of the friendly Mediterranean sister island of Cyprus, caught as it is in a vice-like grip by outside influences which tend to ignore the real needs of the indigenous people of the island, who suffer the scars of artificial division brought about principally as a result of the heavy-handed events of 1974.
91.	Subsequently, belatedly, the persistent efforts of the Secretary-General managed to break through the procedural morass that had paralysed the intercommunal talks, but it remains to be seen whether the progress that the Cyprus Government seeks and the international community has repeatedly urged will in fact be forthcoming. Malta encourages the restraint now being shown and hopes that a dynamic momentum for progress can be generated.
92.	No one would dare to underestimate the complexity of the Middle East—the most recent regrettable conflict is a sharp reminder of it—but that is no reason to overlook the core of the problem, which persists. The legitimate aspirations of the people of Palestine remain thwarted although they are now recognized and upheld by a quasi-universal consensus. The Palestine Liberation Organization [PLO] remains artificially excluded from the negotiating process even though the future of its people, the Palestinian people, is at stake.
93.	Malta was foremost in taking a prominent role in alerting the conscience of previously marginally involved countries and in advocating a comprehensive solution to that problem by forcefully raising its voice, not in the cosy company of the like-minded, but in the halls of the Council of Europe, the Commonwealth and the Socialist International. We therefore welcome the fact-finding mission of the European Economic Community and trust that the combined efforts under way through the United Nations will result in remedying the deficiencies of past and recent approaches, whose main features have been dismal failure and simmering resentment periodically exploding in wide- scale conflict. In the same context, we trust that friendly Lebanon will be spared further suffering and that the status of the Holy City of Jerusalem will henceforth be respected.
94.	Despite these and other dark clouds that hover over the Mediterranean and that are fed by the divergent approaches of the major Powers, Malta has resolutely held to its policy of freedom from military attachments. We intend to entrench that policy in our national Constitution and to register it with this Organization under the terms of Article 102 of the Charter.
95.	We shall declare the Republic of Malta a neutral State, and shall actively pursue peace, security and social progress among all nations by adhering to a policy of non-alignment and by refusing to participate in any military alliance. Our constant objective will then be to seek resolutely to increase the sectors of co-operation among Mediterranean countries. We have maintained regular contact with all those countries and have sensibly sought to bring them together in preparation for the Madrid meeting of the Conference on Security and Co-operation in Europe, of which the Mediterranean is among the most sensitive components.
96.	We are strenuously striving to make the dialogue that has been initiated something more permanent, more representative and more action-oriented and to give all Mediterranean countries a better role in the process, since Mediterranean issues can be discussed productively only on the basis of adequate participation by all concerned.
97.	We believe there can be little prospect of easing tension in that sensitive region until some adequate mechanism is devised for planning and executing agreed programmes between the largest possible number of interested countries. Otherwise, the present tension and division will deteriorate even further and the concept of the Mediterranean as a zone of peace and co-operation will become more difficult to achieve.
98.	Though Asia is far away from Malta geographically, we are very sensitive to its problems. We have watched with interest and encouragement the gradual but steady progress of the countries of the Association of South-East Asian Nations, but have noted with concern the events in Kampuchea and Afghanistan. We believe firmly in, and strongly reiterate our support for, the self-determination of peoples, free from outside interference.
99.	We regret that the aspirations of the people of Korea to peaceful reunification remain static, while foreign troops remain stationed in the south—a permanent symbol of the country's division and an obstacle to the genuine and open dialogue required for the prospects of reunification. The time has come to generate the necessary momentum by gradually overcoming the economic, administrative and political divisions artificially inherited from the hostilities of the past.
100.	The more recent evolution in the region provides an impetus for the reunification of the country and new initiatives could be taken so as to reach an agreement satisfying the wishes of all the Korean people. The death sentence passed on the South Korean opposition leader was a further set-back to the prospects for a popular dialogue. We urge that that retrograde decision should not be implemented.
101.	We are closely following the discussions designed to promote the concept of the Indian Ocean as a zone of peace. We fully support the realization of that objective and we believe it would receive a major impetus if the suggestion by Madagascar of a summit conference of the interested countries and parties were agreed to and the conference were held at an early date so as to complement and to consolidate the outcome of the scheduled meeting at Colombo.
102.	In the obligatory glance backwards at international economic co-operation over the last months, it is only natural to determine whether a common theme has pervaded all the developments. That theme perhaps emerges best from the results of the recently concluded eleventh special session.
103.	Where no binding commitment for fundamental structural reform was expected, as in the case of the new international development strategy, some sort of agreement was reached. But no such agreement could be reached in the case of the procedures for the global round of negotiations, precisely because what the developing world is demanding through those procedures is that full commitment to negotiation which has so far eluded all important aspects of the North-South dialogue. We are therefore still facing the original dilemma over the lack of political commitment. The special session did, however, have the merit of clearly identifying as never before the exact source of that lack of political commitment. Indeed only a very small number of countries persist in believing that the present inequitable and unjust international economic system can evolve in a piecemeal and haphazard fashion. The vast majority of nations are now committed to a bolder and more thorough approach. It is to be hoped that the hesitant few will agree to join the common endeavour and permit the global negotiations to commence early in the new year.
104.	That brings me back to Ambassador von Wechmar's opening statement and to some considerations which I expressed in this same hall last year. He very rightly inquired whether everything had been done to reach a consensus and pointed out the enormity of our task and the limitations of our time. Last year I also asked that some consideration be given to devising techniques to render the process of attaining a consensus more rapid and that the consensus itself should not be set at so low a degree of common accord that it became almost devoid of content. I also felt that a process for ensuring an adequate follow- through on decisions reached by consensus should be devised to review progress at reasonably spaced out intervals. I believe we should encourage flexible and variable approaches this year under the pragmatic leadership of the President, which could usefully set a pattern for the future. If we could, with the help and experience of the Secretariat, improve our working methods which are quite haphazard at the moment, we should all benefit, as would our Organization, which desperately needs a new lease of life.
105.	The fact is that, unless universal and regional institutions prove able to meet the challenges with which they are faced, the course of world politics may well assume a sinister direction towards head-on collision. The signs are already there; we should act now to avert possible calamity.
106.	As we pass through this dark period in international relations, we may perhaps derive some comfort from the old truism that the darkest hour comes before dawn. At this session we have at least thrown the collective spotlight of our analysis in an attempt to penetrate the darkness. Now it is up to all of us to act, each one in accordance with his capacity and responsibility towards the international community. If we fail, we shall all be losers.
107.	As far as Malta is concerned, I believe that what I have stated above is sufficient practical and unequivocal evidence of our deep, abiding faith in this Organization and of our credentials to serve its highest organs.
108.	Malta may be one of the smallest and least armed States Members of the United Nations but we do have the moral fibre unflinchingly to defend the principles of law and justice from being threatened from any source, no matter how strong, no matter how near or far that source may be.
